Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-12, 15 and 16  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10, 12, 13 and 14 of prior U.S. Patent No. 10924219. This is a statutory double patenting rejection.
The Examiner notes that while the instant application claims are directed to “circuitry for a transmitting node”/”circuitry for a receiving node” and the patented claims are directed to “a transmitting node”/”a receiving node” in their respective preambles, the body of the claims which are directed to “circuitry” are identical.
With respect to  claims 15 and 16, instant application claims recite “the sequence number of the one or more of the protocol data units being equal to one or more predetermined values of sequence numbers” which is the same invention as the patented claims alternative expression “the sequence number of the one or more of the protocol data units being greater than or equal to one of one or more predetermined values of sequence numbers.”

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of U.S. Patent No. 10924219. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious at the time the invention was effectively filed  for a skilled artisan to provide the functions associated with the patented transmitting node as steps of a method for the reason that the functions must be performed in the proper order of the instant application method claim so that the patented apparatus claim functions correctly (see mapping below).
Instant Application
Patent 10924219
20. (New) A method of controlling communications at a transmitting node operating with a mobile communications system, the method comprising:

 transmitting signals representing protocol data units formed from one or more service units via a wireless access interface of the mobile communications system to a receiving node of the mobile communications system according to an automatic repeat request process, wherein each of the protocol data units has a sequence number defining their position in a predetermined order, 





storing data conveyed by or representing the protocol data units transmitted to the receiving node according to the repeat request process in a buffer, 



detecting based on the sequence number of one or more of the protocol data units, the predetermined criteria are satisfied, and, 




in response transmitting a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria.
1. (Original) A transmitting node operating with a mobile communications system comprising



transmitter circuitry configured to transmit signals representing protocol data units formed from one or more service data units via a wireless access interface of the mobile communications system to a receiving node of the mobile communications system according to an automatic repeat request process, receiver circuitry configured to receive signals from the receiving node via the wireless access interface, 
controller circuitry configured to control the transmitter circuitry to transmit the signals and to control the receiver circuitry to receive the signals, and 

a buffer configured to store data conveyed by or representing the protocol data units for transmission to the receiving node according to the automatic repeat request process, wherein each of the protocol data units has a sequence number defining their position in a predetermined order, and 

the controller circuitry is configured in combination with the transmitter circuitry and the buffer to detect, based on the sequence number of one or more of the protocol data units, whether predetermined criteria are satisfied, and 

in response to transmit a polling bit to the receiving node in the one or more of the protocol data units for which the sequence number satisfies the predetermined criteria.
(Obvious for the device to perform in the proper order of steps associated with the application method claim in order for the device to function correctly)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 3, recites “the polling bit” which lacks a proper antecedent basis in claims 17 and 11.  See for example, claims 18 and 19 for the first recitation of “a polling bit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meylan (US 2009/0028126 A1).
Meylan teaches an ARQ arrangement where the transmitter uses polling to get the status report from the receiver (Figure 1).
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
11. (new) Circuitry for a receiving node operating with a mobile communications system (Meylan’s Figure 1)  comprising 
receiver circuitry configured to receive signals representing protocol data units formed from one or more service data units via a wireless access interface of the mobile communications system from a transmitting node of the mobile communications system (Module 602 for receiving a plurality of RLC PDUs in paragraph 0069) according to an automatic repeat request process (RLC ARQ process in paragraph 0030),
 transmitter circuitry configured to transmit signals to the transmitting node via the wireless access interface (Transmitter 12 transmits PDUs in Figure 1, where the RLC protocol uses ARQ in paragraph 0030), and 
controller circuitry configured to control the transmitter circuitry to transmit the signals (Module 502 for transmitting RLC PDUs in paragraph 0068)  and to control the receiver circuitry to receive the signals (Module 602 for receiving a plurality of RLC PDUs in paragraph 0069), 
wherein each of the protocol data units has a sequence number defining their position in a predetermined order (Sequence number in the PDU shown in Figure 3), and wherein the controller circuitry is configured in combination with the receiver circuitry to detect based on the sequence number of one or more of the protocol data units, that predetermined criteria are satisfied (Criteria is the highest transmitted sequence number +1 to indicate poll command in paragraph 0043), and in response to transmit a status report message comprising a negative acknowledgement for one or more protocol data units which were not successfully received (Status PDU includes missing PDU based on a hole in the sequence numbers (i.e. negative ack) in paragraph 0006) .

15. (New) Circuitry according to Claim 11, wherein the predetermined criteria comprises the sequence number of the one or more of the protocol data units being equal to one of one or more predetermined values of sequence numbers, the one or more predetermined values of sequence numbers being known by the transmitting device and the receiving device (Criteria can be a predetermined the highest sequence number + d, where d is an integer in paragraph 0043 and zero is a known integer) .

16. (New) Circuitry according to Claim 11, wherein the predetermined criteria comprises the sequence number of the one or more of the protocol data units being equal to one of one or more values of sequence numbers configured by the mobile communications system and provided to the transmitting node and the receiving node (Criteria can be the highest sequence number + d, where d is an integer in paragraph 0043 and zero is a known integer).

17. (New) Circuitry according to Claim 11, wherein the controller circuitry is configured in combination with the transmitter circuitry, the receiver circuitry and the buffer to receive from the receiving node, in response to the polling bit (ARQ arrangement where the transmitter uses polling to get the status report from the receiver in Figure 1), a status report comprising a negative acknowledgement for one or more protocol data units which were not successfully received by the receiving node (ARQ status PDU in paragraph 0030 which acknowledges PDUs in paragraph 0004) , and to re-transmit to the receiving node the one or more protocol data units which were not successfully received by the receiving node (Retransmission of lost data in paragraph 0030).

Allowable Subject Matter
Claims 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record and the patented claimed subject matter do not teach the additional features of particular sliding windows of claims 13 and 14, and the “transmit a polling bit to the receiving node along with the next of the protocol data units to be transmitted.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 10, 2022